Exhibit 10.2

 

SECOND AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

DATE:                                                           February 13,
2003

 

PARTIES:                                          Excelerate Technologies
Holdings, LLC (“Excelerate”)
August Technology Corporation (“August Technology”)

 

RECITALS:

 

A.                                   August Technology is the holder of a
Convertible Promissory Note issued by Excelerate dated May 6, 2002, in the
principal amount of $500,000 (the “Note”).

 

B.                                     August Technology and Excelerate amended
this note on October 29, 2002 (the “First Amendment”).

 

C.                                     August Technology and Excelerate wish to
again amend the Note (the “Second Amendment”).  Amendments to the note include:

1.               Eliminate the maturity date of the Note

2.               Modify the aggregate proceeds from financing

3.               Modify the interest rate of the Note

4.               Add a prepayment provision

 

NOW, THEREFORE, August Technology and Excelerate agree as follows:

 

1.                                       Eliminate Maturity Date.

Sections 1.1, 1.2, 1.3 and 3.2 of the Note shall be deleted in order to
eliminate any automatic conversion of the Note pursuant to Section 3.2.  All
references in the Note to the “Maturity Date” shall be deleted, and the Note
will only become due and payable upon either (i) the occurrence of a “Qualifying
Preferred Share Financing” or (ii) an Event of Default under the Note.

 

2.                                       Modify Aggregate Proceeds from
Financing

Section 1.7 of the Note is restated to read as follows:

 

1.7                                 “Qualifying Preferred Share Financing” shall
mean the sale by Excelerate of a series of preferred shares of Excelerate after
February 13, 2003, at the price determined during the time of Financing, in one
or more closings with aggregate proceeds of at least $1.5 million, excluding the
conversion of this Note.

 

3.                                       Modify Interest

Section 2.2 of the Note is restated to read as follows:

 

2.2                                 This Note shall bear interest on the
outstanding Principal until paid in full at the following rates: (i) from May 6,
2002 to February 13, 2003 at the

 

1

--------------------------------------------------------------------------------


 

rate of eight percent (8%) per annum, simple interest, and (ii) thereafter at
the Prime Rate (defined by the Federal Reserve Bank of New York), adjusted
automatically on the first business day of each calendar quarter.

 

4.                                       Add Prepayment Provision

Section 2.3 of the Note is restated to read as follows:

 

2.3                                 Excelerate may prepay the Note in whole at
any time by paying:

(a)          The outstanding Principal, and

(b)         All interest owed under Section 2.2 of the Note, and

(c)          A prepayment fee of seven and one half percent (7.5%) on the
combined outstanding Principal and interest.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to the
Convertible Promissory Note as of the date written above.

 

Excelerate Technologies Holdings, LLC

August Technology Corporation

 

 

 

 

By:

/s/ Baljit Singh

 

By:

/s/ John M. Vasuta

 

 

Name:  Baljit Singh

 

Name: John M. Vasuta

 

Title:  President & CEO

 

Title: VP & General Counsel

 

2

--------------------------------------------------------------------------------